Title: To John Adams from Jeremy Belknap, 20 March 1795
From: Belknap, Jeremy
To: Adams, John



Dear Sir
Boston 20. March 1795

By reason of your unexpected return you have missed receiving, a Letter which I wrote to you when I supposed you to have been at Phila; In it I told you that I was waiting for Mr Chas Thomson’s answer to your Inquiry & as soon as I should receive it, would draw up something & submit it to your Inspection. Will you be so good as to tell me whether you have recd any answer from him, or whether you expect one
I am Sir with great Respect / Yr obliged & obedt servt

Jeremy Belknap